UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7260


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:00-cr-00057-GMG-16)


Submitted: February 10, 2022                                 Decided: February 15, 2022


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Paul Puzey appeals the district court’s order denying his “reinstated

motion,” which the court construed as a motion to reconsider prior orders: (1) granting in

part Puzey’s motion for a reduction of sentence pursuant to § 404(b) of the First Step Act

of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222, and (2) denying relief on his

motion for compassionate release. With respect to Puzey’s motion to reconsider the order

granting partial relief on his motion for a reduction of sentence under the First Step Act,

we have reviewed the record and find no reversible error. Accordingly, we affirm as to

this portion of the district court’s order.

       The district court originally denied Puzey’s motion for compassionate release for

failure to exhaust his administrative remedies. After the court issued its decision denying

reconsideration, we held that administrative exhaustion is “non-jurisdictional, and thus

waived if it is not timely raised.” United States v. Muhammad, 16 F.4th 126, 129 (4th Cir.

2021). Because the Government did not raise the issue, Puzey did not need to establish

that he had exhausted his administrative remedies in order for the district court to address

his motion on the merits. Accordingly, we vacate this portion of the district court’s

decision and remand for further proceedings.

        We express no opinion as to the ultimate disposition of Puzey’s motion. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                           AFFIRMED IN PART, VACATED IN PART, AND REMANDED

                                              2